Citation Nr: 0009897	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for foot rash, to 
include leishmaniasis.

5.  Entitlement to service connection for dizziness as due to 
an undiagnosed illness.

6.  Entitlement to service connection for respiratory 
problems as due to an undiagnosed illness.

7.  Entitlement to service connection for aching joints, to 
include the shoulder and elbow, as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Marvin Tofle, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963, and from January to April 1991.  The evidence on file 
indicates that the veteran also had service in the Reserves 
during the 1960s and 1980s.  Additionally, it is noted that 
the evidence on file shows that the veteran served in the 
Southwest Asia theater from January to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in January 2000, a transcript of 
which is of record.  It is noted that additional evidence was 
submitted in conjunction with this hearing, and that initial 
RO consideration of this evidence was waived by the veteran's 
attorney.  See 38 C.F.R. § 20.1304(c) (1999).

It is also noted that the following symptoms have been 
associated with the veteran's PTSD: fatigue, memory loss, 
moodiness, nervousness, shakiness, insomnia, irritability, 
and headaches.  The veteran has also claimed service 
connection for these symptoms.  Since these symptoms have 
been associated with the veteran's PTSD, the Board's decision 
regarding the PTSD claim will be dispositive of all of these 
symptoms.


FINDINGS OF FACT

1.  The evidence on file shows that the veteran served in the 
Southwest Asia theater (i.e. Persian Gulf War) from January 
to March 1991.

2.  Medical evidence, in the form of two VA PTSD examinations 
and a private psychiatric examination report, reports a 
diagnoses of PTSD and attribute the disability, in part, to 
missile attacks during his service in the Persian Gulf War.  
No competent medical evidence is on file which refutes these 
opinions.

3.  An October 1995 report from the Environmental Support 
Group (ESG) confirmed that missile attacks were made against 
areas to which the veteran was assigned during his 1991 
period of active duty.

4.  The medical evidence on file does not show that the 
veteran had a hearing loss disability present to a 
compensable degree either during service or within his first 
post-service year.

5.  The veteran has stated that he experienced noise trauma 
during his 1991 period of active duty from the missile 
attacks, and from loud generators.  He has also alleged 
continuity of symptomatology regarding his tinnitus and 
hearing loss.

6.  A July 1995 VA outpatient treatment record includes a 
diagnostic impression of sensorineural hearing loss and 
tinnitus, likely secondary to noise exposure and trauma 
during the war.

7.  There is no competent medical evidence of a current skin 
rash, to include leishmaniasis, since March 1993.  In fact, 
it was noted on a June 1995 VA general medical examination 
that there were no skin lesions.

8.  The medical records show that the veteran's complaints of 
dizziness have been attributed to vertigo.

9.  No competent medical nexus evidence is on file which 
relates the veteran's vertigo to his period of active duty.  

10.  It is plausible that the veteran's respiratory problems 
and aching joints may be due to an undiagnosed illness 
associated with his service in the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The veteran's PTSD was incurred in or aggravated by 
active military service.  
38 U.S.C.A. 1110, 1131, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. 3.303, 3.304(f) (1999).

2.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

3.  The veteran's claims of entitlement to service connection 
for a skin rash and dizziness as due to undiagnosed illnesses 
are not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 
(May 3, 1999); Voerth v. West, 13 Vet. App. 117 (1999).

4.  The veteran's claims of entitlement to service connection 
for respiratory problems and aching joints as due to 
undiagnosed illnesses are well grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non- 
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination."  Id. at 
10; See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 19.5)), has further determined that 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) "for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined."  See VAOPGCPREC 8-98, 63 Fed. Reg. 56703 (1998). 

In Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed condition 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Id. at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116.  In making a direct claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a).

I.  PTSD

Background.  The veteran's DD Form 214 for his 1991 period of 
active duty shows that he served in the Persian Gulf from 
January to March 1991.

The medical evidence on file includes a VA PTSD examination 
conducted in October 1993.  At this examination the veteran 
reported, among other things, that he during his service in 
Operation Desert Storm (i.e., his service in the Persian 
Gulf) he was involved in some recurring missile attacks that 
exploded over him, and that he felt quite helpless as a 
result.  Following examination of the veteran, the examiner 
diagnosed PTSD.  Moreover, the examiner stated that the 
stressor was definitely the veteran's experience in Operation 
Desert Storm and the harrowing experience of the missile 
attacks.  Furthermore, the examiner emphasized that the 
veteran met the criteria for the diagnosis of PTSD.

The veteran underwent a new VA PTSD examination in June 1995.  
At this examination, the veteran reiterated that he faced 
constant missile attacks during his service in the Persian 
Gulf.  Following examination of the veteran, the examiner 
diagnosed PTSD with depression and anxiety.  Additionally, 
the examiner stated that the stressor was the veteran's 
experiences during his service in the Persian Gulf.  
Furthermore, this examiner also emphasized that the veteran 
met the criteria for the diagnosis of PTSD.

In October 1995, the ESG issued a report regarding the 
veteran's purported in-service stressors.  Among other 
things, the ESG confirmed that missile attacks were made on 
areas where the veteran was stationed during his 1991 period 
of active duty.

The evidence on file also includes a private psychiatric 
examination report dated in September 1997.  At this 
examination, the veteran reported, among other things, that 
he experienced missile attacks while he was stationed in the 
Persian Gulf.  Following examination of the veteran, the 
private physician stated that based upon DSM-IV, the 
veteran's Axis I diagnosis was PTSD, chronic, with depression 
and anxiety.  Moreover, one of the psychological stressors 
identified by the private physician was exposure to combat 
environment during the Persian Gulf War in 1991.  

No competent medical evidence is on file which refutes the 
findings of the October 1993 VA PTSD examination, the June 
1995 VA PTSD examination, or the September 1997 private 
psychiatric examination.  


Legal Criteria.  In addition to the general rules of service 
connection noted above, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is well grounded.

As a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).
Furthermore, the October 1995 ESG report confirms that the 
veteran experienced missile attacks in the Persian Gulf 
during his 1991 period of active duty.  The medical evidence, 
in the form of the October 1993 and June 1995 VA PTSD 
examinations, as well as the September 1997 private 
psychiatric examination report, diagnose the veteran with 
PTSD due, at least in part, to the missile attacks he 
experienced while on active duty.  Thus, these examination 
reports provide the requisite medical diagnosis and medical 
nexus necessary to well ground the veteran's claim.  Caluza 
at 506.

Adjudication of the veteran's claim of service connection for 
PTSD does not end with the finding that the case is well-
grounded.  In determining that the veteran's claim is well-
grounded, the credibility of evidence has been presumed and 
the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

As stated above, the October 1995 ESG report confirms the 
veteran's account of missile attacks during his period of 
active duty.  Furthermore, the Board finds that no competent 
medical evidence is on file which refutes the findings of the 
October 1993 VA PTSD examination, the June 1995 VA PTSD 
examination, or the September 1997 private psychiatric 
examination.  The Board cannot reject competent medical evi-
dence, or reach an opposite conclusion, based solely on its 
own unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, the Board must accept these 
findings as correct.  Accordingly, the Board concludes that 
the veteran is entitled to a grant of service connection for 
PTSD.

II.  Hearing Loss and Tinnitus

Background.  The service medical records show no diagnosis of 
or treatment for hearing problems, to include ringing in the 
ears, during the veteran's periods of active duty.  Further, 
the veteran's ears were clinically evaluated as normal on 
service examinations conducted in March 1960, June 1960, 
August 1960, August 1961, July 1963, December 1963, March 
1988, December 1988, December 1989, March 1990, June 1990, 
and January 1992.  The veteran's hearing was found to be 
15/15, bilaterally, on whispered and spoken voice testing 
conducted in March 1960, June 1960, August 1960, August 1961, 
and December 1963.  His left ear was also found to be 15/15 
on whispered and spoken voice testing conducted on the March 
1990 examination.  No additional hearing tests, to include 
audiological evaluations, appear to have been conducted 
during the veteran's military service.  On Reports of Medical 
History dated in March 1960, June 1960, August 1960, August 
1961, December 1963, March 1988, December 1988, December 
1989, March 1990, June 1990, and January 1992, the veteran 
stated that he had not experienced ear, nose, or throat 
trouble.  Additionally, on the March 1960, June 1960, August 
1961, and December 1963 Reports of Medical History he stated 
that he had not experienced running ears.  He also stated 
that he had not experienced hearing loss on the March 1988, 
December 1988, December 1989, March 1990, June 1990, and 
January 1992 Reports of Medical History.

The veteran underwent a VA audiological examination in July 
1992.  At this examination, the veteran reported that his 
hearing had been down but not bothersome since the 1970s.  
Further, he reported that tinnitus was noticeable over a year 
earlier.  The audiological examination, itself, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
0
5
5
15
45
17.5
LEFT
5
5
10
35
50
25

Speech discrimination scores were 100 percent for the right 
ear, and 96 percent for the left ear.  Regarding the 
veteran's tinnitus, it was noted that the veteran stated he 
first noticed this disability around March 1991.  He stated 
that it was bilateral and constant.  Also, he described the 
tinnitus as a buzzing sound of medium loudness.  Based on the 
foregoing, the examiner stated that the audiological 
examinations revealed a bilateral high frequency 
sensorineural hearing loss of mild to moderately severe 
degree from 4000 Hertz and above in the right ear, as well as 
similar degrees from 3000 Hertz and above in the left ear.  
Overall, the examiner stated that the findings were 
indicative of bilateral cochlear dysfunction or sensorineural 
hearing loss.

The veteran underwent a new VA audiological examination in 
June 1995.  At this examination, the veteran reported 
bilateral hearing loss since 1991, and that he had noise 
exposure to artillery in Desert Storm.  The audiological 
examination, itself, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
5
0
20
50
19
LEFT
10
10
15
35
55
29

Speech discrimination scores were 92 percent, bilaterally.  
It was also noted that the veteran reported constant, 
bilateral tinnitus since 1991, and described this disability 
as a high-pitch ringing.  Based on the foregoing, the 
examiner stated that the audiological examination revealed a 
bilateral high frequency sensorineural hearing loss from 4000 
Hertz and above of moderate degree.  It was also noted that 
"immittance measurements" revealed normal middle ear 
pressure and tympanic compliance.  "Stapedial reflexes" 
were present, and confirmed normal middle ear function.

The veteran also underwent a VA audio-ear disease examination 
in June 1995.  At this examination, the veteran denied any 
hearing loss.  He stated that he did have constant ringing in 
his ears.  On examination, his ear canals were found to be 
clear, tympanic membranes visualized.  There was no evidence 
of any perforation or scarring from past perforations, no 
discharge present, no evidence of any active ear disease 
present, and no evidence of any infection of the middle or 
inner ear present.  Based on the foregoing, the examiner 
diagnosed tinnitus by the veteran's history.

Various VA medical treatment records are on file which cover 
a period from March 1993 to July 1997.  Among other things, 
these records show that the veteran was treated in August 
1993, in part, for complaints of ringing in both ears since 
his return from the Persian Gulf.  He reported that he worked 
around loud machinery while in the Persian Gulf.  Further, 
the veteran reported minimal decrease in hearing.  Overall 
assessments included ringing in ears, bilaterally.  No 
additional comments were made regarding the veteran's 
reported continuity of symptomatology since service.  These 
records also show that the veteran underwent another 
audiological evaluation in July 1995, which revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
60
LEFT
30
20
20
45
55

Speech recognition scores were 96 percent for the right ear, 
and 92 percent for the left.  Furthermore, a diagnostic 
impression apparently made in conjunction with this 
examination was of sensorineural hearing loss and tinnitus, 
likely secondary to noise exposure and trauma during the war.  
A subsequent audiological evaluation, conducted in November 
1996, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
45
65
LEFT
20
20
20
45
70

Speech recognition scores were 92 percent, bilaterally.

In various statements on file, as well as his January 2000 
personal hearing, the veteran reported that he experienced a 
constant ringing in his ears during and since his 1991 period 
of active duty while stationed in the Persian Gulf.  He 
stated that he did not experience these symptoms prior to 
this period of active duty.  Additionally, he attributed this 
ringing and his hearing loss to noise exposure during this 
period of active duty.  Specifically, from the exploding 
missiles that were directly overhead and near his base.  
Furthermore, he stated that he also had noise exposure from 
loud power generators that he patrolled every day.  He 
reported that he had no ear protection during these periods.  


Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  Initially, the Board notes that the veteran is not 
entitled to a grant of service connection for his bilateral 
hearing loss on a presumptive basis.  The first evidence of a 
hearing loss disability, as defined by 38 C.F.R. § 3.385, was 
on the July 1992 VA audiological examination.  Since this is 
more than one year after the veteran's discharge from his 
last period of active service, he is not entitled to a grant 
of service connection under the presumptive provisions of 
38 C.F.R. §§  3.307, 3.309.  It is also noted that none of 
the audiological evaluations on file show that the hearing 
loss disability is manifest to a degree of 10 percent 
pursuant to 38 C.F.R. § 4.85.  Nevertheless, the veteran may 
still be entitled to a grant of service connection for 
hearing loss if all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

VA regulations do not provide for a grant of service 
connection for tinnitus on a presumptive basis.

The Board also notes that the RO has considered the 
applicability of 38 C.F.R. § 3.317 to the veteran's hearing 
loss and tinnitus claims.  However, neither hearing loss or 
tinnitus are symptoms recognized under 38 C.F.R. § 3.317(b).  
In fact, the veteran' sensorineural hearing loss and tinnitus 
are recognized clinical diagnoses.  Thus, the provisions of 
38 C.F.R. § 3.317 are inapplicable to these claims.

In the instant case, the Board finds that the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus are well grounded.

The veteran's account of noise exposure is presumed credible 
for the purpose of determining whether his claim is well 
grounded.  King, supra; Meyer, supra.  Further, as stated 
above, the veteran's account of missile attacks was confirmed 
by the ESG.  There is also medical evidence showing a 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385, as well as diagnoses of tinnitus.  Finally, the July 
1995 VA outpatient treatment record's diagnostic impression 
of sensorineural hearing loss and tinnitus, likely secondary 
to noise exposure and trauma during the war, provides the 
requisite medical nexus.  Thus, the claim is well grounded.  
Caluza at 506.

However, as noted above, adjudication of a claim for service 
connection does not end with the finding that the claim is 
well grounded.  In the instant case, the Board notes that it 
is not clear from the VA outpatient treatment record what 
noise exposure and trauma the examiner attributed as being 
the cause of the veteran's hearing loss and tinnitus.  
Furthermore, it does not appear that the examiner who made 
this diagnostic impression reviewed the veteran's claims 
file, to include his service medical records.  As mentioned 
above, the veteran stated that he had not experienced hearing 
loss on the March 1988, December 1988, December 1989, March 
1990, June 1990, and January 1992 Reports of Medical History.  
Therefore, the Board concludes that a remand is necessary for 
a full and fair determination as to whether the veteran's 
hearing loss and tinnitus are due to his active service.

III.  Skin Rash

Background.  The veteran's skin, lympanics were clinically 
evaluated as normal on service examinations conducted in 
March 1960, June 1960, August 1960, August 1961, July 1963, 
December 1963, March 1988, December 1988, December 1989, 
March 1990, June 1990, and January 1992.  However, the 
veteran stated on all of his Reports of Medical History that 
he had experienced tumor, growth, cyst, or cancer.  On the 
initial March 1960 Report, he indicated that this was due to 
hemangioma on his back during infancy.  It was also noted on 
the December 1989 Report of Medical History that the veteran 
had experienced a hives reaction due to local anestheties.  
On several of the service examinations, it was noted that the 
veteran had various scars, including numerous hyperpigmented 
scars on both legs due to surgery in 1985 to remove surface 
veins from both legs.  Nevertheless, the service medical 
records show no diagnosis of or treatment for a skin rash, to 
include leishmaniasis, during any period of active duty.  
Moreover, on the March 1988, December 1988, December 1989, 
March 1990, June 1990, and January 1992 Reports of Medical 
History, the veteran stated that he had not experienced any 
skin diseases.  

On an April 1992 VA general medical examination, the veteran 
complained, in part, of a non-healing ulcerative rash on the 
legs and buttocks and abdomen.  It was further noted that the 
veteran had not been examined or treated for this problem in 
the past.  Diagnoses from this examination included probable 
cutaneous leishmaniasis.  However, it was noted that there 
was no evidence by X-ray, lab or physical examination of 
hepatic or splenic involvement.  Further, reference was made 
to the specific VA skin examination conducted that same 
month.

On the April 1992 VA skin examination, the examiner noted 
that superficial evaluation showed erythematous lesions which 
were maculopapular with ulcerations over the trunk and lower 
extremities.  The examiner found them to be non-pruritic, 
without exudative component.  Also, there were no nervous 
manifestation.  Moreover, the examiner noted that no color 
photographs were taken, and that it was not disfiguring.  
Based on the foregoing, the examiner diagnosed probable 
cutaneous leishmaniasis.  However, he recommended that a full 
thickness skin biopsy and evaluation be conducted by a 
dermatologist to confirm the diagnosis.  Further, the 
examiner stated that it was requested that the veteran seek 
treatment for this disease as it was probably a result of the 
veteran's time spent in Desert Storm.

Thereafter, VA outpatient treatment records show that the 
veteran received a dermatology consultation in July 1992.  
The examiner noted that the veteran had several large 
capillaries on each side of his chest above the nipples.  He 
was also found to have a few small intradermal nevi on the 
trunk.  It was noted that the veteran and his spouse were 
wondering, since he spent months in Desert Storm, whether the 
skin lesions were the start of leishmaniasis.  The examiner 
stated that the veteran did not have this condition.  
Moreover, the examiner stated that no prescription was 
necessary, but that the veteran did have 4 to 5 lesions, red, 
slightly vesicular patches with a red streak just above the 
left anterior waistline.  However, the examiner opined that 
this was probably due to one of the veteran's cats who liked 
to lay on his lap.

In a September 1992 rating decision, the RO denied service 
connection for leishmaniasis, among other things.  The RO 
found that the service medical records did not show any 
symptoms or diagnosis for such a condition, and that a 
definite diagnosis was not found on VA examination.

The veteran underwent a VA general medical examination in 
June 1995, among other things.  On examination of the skin, 
it was noted that no lesions were found.  Lymphatic and hemic 
systems were within normal limits.  No skin rash was 
diagnosed on this examination.

As noted above, various VA medical treatment records are on 
file which cover a period from March 1993 to July 1997.  
These records show, in part, that the veteran underwent a 
Persian Gulf examination in March 1993 which showed skin 
changes of the lower extremities.  No other pertinent 
findings appear to have been made in these records regarding 
the veteran's skin.

In a May 1996 rating decision, the RO denied service 
connection for a rash on the feet as due to an undiagnosed 
illness, among other things.  The RO found that the 
disability neither arose during service in the Persian Gulf 
theater, nor was it manifested to a compensable degree of 10 
percent within two years after the last date of service in 
the Persian Gulf theater.

At his January 2000 personal hearing, the veteran testified, 
in part, that he still had a foot rash, but that he was 
receiving no medical treatment for the condition.  


Analysis.  In the instant case, the Board finds that the 
veteran's claim for entitlement to service connection for a 
skin rash, to include leishmaniasis, is not well grounded.

As an initial matter, the Board notes that the veteran has 
not submitted a well grounded claim of entitlement to an 
undiagnosed illness under VAOPGCPREC 4-99.  As stated above, 
in order to satisfy the second and fourth elements for a 
well-grounded claim, there must be "evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination."  
Here, the veteran's skin rash has been attributed to 
leishmaniasis.  Granted, the RO found that there was no 
definite diagnosis of leishmaniasis.  However, service 
connection may not be presumptively established under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 "for 
any diagnosed illness, regardless of whether the diagnosis 
may be characterized as poorly defined."  See VAOPGCPREC 8-
98.

The Board must now determine whether the veteran has 
submitted a well grounded claim of service connection for a 
skin rash, to include leishmaniasis, on a direct basis.  See 
Combee, supra.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for a skin rash, to 
include leishmaniasis, is not well grounded.  Although there 
was evidence of a skin rash on the April 1992 VA examination, 
and in the July 1992 and March 1993 VA medical records, there 
is no competent medical evidence of a current skin rash since 
that period.  In fact, the June 1995 VA medical examination 
specifically noted that the veteran had no skin lesions.  The 
Court has held that in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. Brown, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  Since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the veteran testified at his 
January 2000 personal hearing that he still had a skin rash 
on his foot, but that he received no medical treatment for 
this disorder.  However, issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

Even if the veteran's testimony could be accepted as 
sufficient to show he has a current skin rash disability, his 
claim would still be not well grounded due to the lack of 
competent medical nexus evidence.  The veteran was not 
diagnosed with leishmaniasis or any other chronic skin rash 
during service. Although the veteran has alleged continuity 
of symptomatology regarding his skin rash, the Court stated 
in Voerth v. West, 13 Vet. App. 117 (1999), that the holding 
in Savage does not eliminate the requirement of medical nexus 
evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Since no such competent medical nexus evidence is on file, 
the claim is not well grounded.

IV.  Dizziness

Background.  The service medical records do not show that the 
veteran was treated for complaints of dizziness during his 
periods of active duty.  Further, on Reports of Medical 
History dated in March 1960, June 1960, August 1960, August 
1961, December 1963, March 1988, December 1988, December 
1989, March 1990, June 1990, and January 1992, the veteran 
stated that he had not experienced dizziness or fainting 
spells.  

As noted above, various VA medical treatment records are on 
file which cover a period from March 1993 to July 1997.  
These records show, in part, that the veteran was treated for 
complaints of dizziness in July 1995, and that these 
complaints were attributed to vertigo.  Additionally, in 
April 1997 the veteran complained of dizziness associated 
with severe headaches.

In various statements on file, as well as his January 2000 
personal hearing, the veteran has asserted that he had no 
medical problems prior to his service in the Persian Gulf, 
that all of his symptoms began during his service in the 
Persian Gulf, and have continued to the present time.  At the 
January 2000 personal hearing, the veteran's spouse confirmed 
that the veteran had no ongoing health problems prior to his 
service in the Persian Gulf; "he was very healthy."


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
dizziness as due to an undiagnosed illness is not well 
grounded.  

VA medical records from July 1995 have attributed the 
veteran's complaints of dizziness to vertigo.  Since a known 
clinical diagnosis has been provided for the veteran's 
dizziness, his claim is not well grounded pursuant to 
38 C.F.R. § 3.317 and VAOPGCPREC 4-99.

Turning to the issue of direct service connection, the Board 
finds that the veteran has not submitted a well grounded 
claim of entitlement to service connection for vertigo.  In 
the instant case, the veteran was not diagnosed with vertigo 
during his periods of active service.  Further, no competent 
medical nexus evidence has been submitted which relates the 
veteran's vertigo to his period of active duty.  To the 
extent the veteran has alleged continuity of symptomatology 
regarding dizziness, the Board notes that competent medical 
nexus evidence is still required to relate the current 
condition with the putative continuous symptomatology for the 
claim to be well grounded.  Voerth, supra.  No such evidence 
is on file, and it is already been determined that the 
veteran is not qualified to render a medical opinion.  
Accordingly, this claim is not well grounded, and must be 
denied.

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

The Board also notes that in April 1997 that the veteran 
complained of dizziness associated with severe headaches.  As 
noted in the Introduction, the veteran's headaches are 
considered a symptom of his PTSD.  

V.  Aching Joints and Respiratory Problems

Background.  The veteran's lungs and chest, as well as his 
upper and lower extremities, were clinically evaluated as 
normal on service examinations conducted in March 1960, June 
1960, August 1960, August 1961, July 1963, December 1963, 
March 1988, December 1988, December 1989, March 1990, June 
1990, and January 1992.  On his March 1988 Report of Medical 
History, the veteran reported that he had experienced swollen 
or painful joints, as well as hay fever.  Regarding his 
joints, it was noted that he had had bilateral leg surgery 
due to phlebitis and vein stripping.  It was also noted that 
he had arthralgia of both legs.  On the December 1988 Report 
of Medical History, it was noted that he had leg cramps prior 
to his surgery two years earlier, and that he had mild 
degenerative joint disease in both knees.  With respect to 
the hay fever, this was noted to be seasonal, and did not 
require prescriptions.  On all of the Reports of Medical 
History on file, the veteran stated that he had never 
experienced chronic or frequent colds, shortness of breath, 
or chronic cough.  With the exception of the December 1989 
Report of Medical History, the veteran also stated that he 
had not experienced sinusitis.  The service medical records 
show that the veteran was treated in June 1989 for a swollen 
right knee after he was kicked by a belligerent alcoholic 
while at work.  In March 1991, he was treated for an upper 
respiratory infection with post nasal drip.  

At the April 1992 VA general medical examination, the veteran 
complained, in part, of neck pain along the left posterior 
neck.  It was noted that he had not been examined or treated 
for this problem in the past.  Following examination of the 
veteran, the examiner diagnosed, among other things, chronic 
pain in the cervical spine area.  Additionally, the examiner 
commented that there was no evidence of radiculopathy, motor, 
or sensory changes.  The examiner opined that this was 
probably due to chronic neck strain.

VA chest X-rays conducted in April 1992 revealed prominent 
bronchovascular markings bilaterally lower lung zones, 
probable chronic bronchitis.

In June 1995, the veteran underwent a VA examination for non-
tuberculosis diseases and injuries, among other things.  At 
this examination, the veteran complained of shortness of 
breath on heavy exertion, and an occasional cough.  On 
examination, there was no evidence of any excessive cough or 
expectoration.  Chest excursions was normal.  No pathology 
was found on palpation and percussion.  On auscultation, no 
rales or rhonchi were heard.

VA chest X-rays conducted in June 1995 revealed minimal 
fibrotic changes at the right base.

The veteran also underwent a VA examination of the muscles in 
June 1995.  At this examination, the veteran reported that he 
had muscle spasms at night while in bed, worse when he was 
sleeping.  It was also noted that the veteran's spouse 
complained that the veteran had intermittent leg movement.  
On examination, no evidence of any disease of the muscle was 
found.  Further, there was no evidence of any penetration, 
scar formation, adhesion, or damage to the tendons.  Strength 
was found to be normal.  There was no evidence of any pain 
found, nor of muscle herniation.  Based on the foregoing, the 
examiner diagnosed restless leg syndrome.

Various VA medical treatment records are on file which cover 
a period from March 1993 to July 1997.  Among other things, 
these records show that the veteran was treated for 
complaints of aching joints and respiratory problems on 
various occasions.  Further, it appears upon review that 
certain of these records suggest a relationship between the 
veteran's various complaints of aching joints and respiratory 
problems and his tour of duty in the Persian Gulf

In various statements on file, as well as his January 2000 
personal hearing, the veteran reported that he had 
experienced aching joints and respiratory problems during and 
since his 1991 period of active duty.  He also reported that 
he did not experience these problems prior to this period of 
active duty.  At the January 2000 personal hearing, the 
veteran's spouse confirmed that the veteran had no ongoing 
health problems prior to his service in the Persian Gulf; 
"he was very healthy."


Analysis.  With regard to the veteran's claims of entitlement 
to service connection for respiratory problems, and aching 
joints resulting from an undiagnosed illness, the Board finds 
that the veteran has submitted well-grounded claims as 
required by 38 U.S.C.A. § 5107(a).  There is clear evidence 
that the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf war.  There is also 
evidence of the manifestation of signs or symptoms of an 
undiagnosed illness.  Further, the veteran's own statements 
concerning non-medical indicators may be sufficient to 
establish a well-grounded claim if those indicators are 
reasonably capable of independent verification.  See 38 
C.F.R. §3.317 and VAOPGCPREC 4-99.  The first three (3) 
requirements have therefore been satisfied.

Various medical records on file tend to suggest a 
relationship between the veteran's complaints of aching 
joints and respiratory problems to his tour of duty in the 
Persian Gulf.  Further, lay and medical evidence of record 
indicates that such complaints of have persisted more than 
six months.  Thus, it appears that the veteran has made a 
prima facie showing under 38 C.F.R. § 3.317.  However, it is 
unclear from the record whether history, physical 
examination, and laboratory studies have ruled out the 
existence of recognizable clinical entities which might be 
responsible for the veteran's complaints.  The Board is not 
permitted to use its own medical judgment as to such 
questions.  Colvin, supra.  Therefore, a remand is also 
warranted for an examination which addresses the etiology of 
the veteran's complaints, including their possible relation 
to any undiagnosed illness.


ORDER

Entitlement to service connection for PTSD is granted.

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are well grounded.  To this extent 
only, the appeal is granted.

Entitlement to service connection for foot rash, to include 
leishmaniasis, as due to an undiagnosed illness is denied.

Entitlement to service connection for dizziness as due to an 
undiagnosed illness is denied.

The claims of entitlement to service connection for 
respiratory problems and aching joints, to include the 
shoulder and elbow, as due to an undiagnosed illness are well 
grounded.  To this extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Further, the status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment by the Board.  Colvin, 
supra.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the Board concludes that the veteran should be 
afforded current VA examination(s) to verify the existence of 
respiratory problems and aching joints, and to determine 
whether these symptoms have in fact manifested to a 
compensable degree.

VBA All-Stations Letter 98-17 (2/26/98) contains mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings. 

Furthermore, it is noted that the Board has also determined 
that additional development is necessary regarding the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus.

For the reasons stated above, this case is REMANDED for the 
following.  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss, 
tinnitus, respiratory problems, and 
aching joints.  After securing the 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for an 
examination to determine the nature and 
etiology of his hearing loss and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must express an opinion as to whether it 
is as likely as not that the veteran's 
hearing loss and/or tinnitus is related 
to the noise exposure he experienced 
during active service.

3.  The RO should also schedule the 
veteran for an examination(s) to 
determine the nature and etiology of his 
claimed Persian Gulf- related undiagnosed 
illness, manifested by respiratory 
problems and aching joints.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s). The rationale for all 
opinions expressed should be provided.

The examiner(s) should question the 
veteran in order to obtain all pertinent 
history concerning the claimed disorders.  
All necessary tests and studies should be 
conducted as determined appropriate by 
the examiner(s).  The date of onset of 
the signs and symptoms of the claimed 
disabilities should be noted.  The 
examiner(s) should be requested to 
provide a diagnosis for each claimed 
disability, if possible and, if not 
feasible, the examiner(s) should so 
state.  In any event, the examiner(s) 
should identify all objective indications 
of chronic disability.  The examiner(s) 
are further requested to provide an 
opinion concerning the etiology of any 
respiratory problems or joint pain found 
to be present, to include the likelihood 
that each disability had its onset in or 
is otherwise related to the veteran's 
period of active service.  The 
examiner(s) should also comment on 
whether any manifestations noted are the 
result of any disorder originating in 
service, based on the examiners' review 
of the claims file, or whether any such 
manifestations are related to an 
intercurrent or superseding injury or 
disability.  The rationale for all 
opinions expressed should be provided.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



